Citation Nr: 1431064	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran testified at a video conference hearing before the undersigned.

This matter was previously remanded by the Board in January 2012 for further procedural development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  

As in the January 2012 Board remand, the Board recognizes the Veteran's claim that he was exposed to an herbicide agent (Agent Orange), while stationed at Anderson Air Force Base on Guam. However, up until this point, all evidentiary development has focused on only a portion of the Veteran's time stationed at Anderson Air Force Base.  Thus far, evidentiary development has sought records and sent inquiries to the U.S. Army and Joint Services Records Research Center (JSRRC) regarding the use of herbicide on Guam for only October 1969 to April 1970.  However, the Veteran's personnel records indicate that he was stationed at Anderson Air Force Base from October 1969 to April 1971.

In light of the December 2009 Environmental Protection Agency article listing Anderson Air Force Base on Guam as a toxic site with dioxin (i.e., the active ingredient in Agent Orange) and a variety of other chemicals,  and the fact that previous evidentiary development has been performed with incomplete dates of service at Anderson Air Force Base in Guam, the Board finds that additional steps should be taken in order to determine whether the Veteran was potentially exposed to Agent Orange, or any other toxic chemicals while stationed at the base from October 1969 to April 1971.

In addition, the Board finds that a clarifying opinion for the May 2013 VA examiner opinion is necessary.  The examiner states that "The Veteran, at least as likely as not, would, at least as likely as not, at most possibly have minimal contact with [Agent Orange] or other chemicals that adhered to  the air craft in-flight from RVN.  I conclude, at least as likely as not, the Veteran had less exposure to AO than those in operation Ranch Hand.  I, therefore, conclude, at least as likely as not, given the operation Ranch Hand airmen had no increased disease, the Veteran's prostate cancer is less likely as not related to possible AO exposure."  It is unclear whether the examiner is suggesting that the Veteran was exposed to AO, just to a lesser degree than those veterans that participated in operation Ranch Hand.  The provisions of 38 C.F.R. § 3.309(e) do not address the degree of herbicide exposure, as any exposure is adequate.  A clarifying opinion is necessary here, as any exposure to herbicides would trigger the presumptions of § 3.309(e).

In addition, the examiner failed to adequately address any potential link between other toxic substances mentioned in the EPA report and the Veteran's prostate cancer.  The examiner makes a blanket statement that "I conclude the Veteran's prostate cancer is less likely as not a result of any alleged exposures, as the Veteran has no evidence that meets the standard of "at least as likely as not" that he was exposed to any toxic substances."  However, the examiner later states that "there are many epidemiological studies and case reports showing an association between arsenic exposures and....cancers of the...prostate."  The examiner must clarify his opinion regarding the potential relationship between any chemical exposure and the Veteran's current prostate cancer, and not focus simply on whether the Veteran was actually exposed to any of the chemicals.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all of the Veteran's VA treatment records since May 2009.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Contact the Veteran and request any additional evidence he may have with regard to any potential exposure to herbicides (specifically Agent Orange) and any other toxic chemicals while stationed at Anderson Air Force Base in Guam from October 1969 to April 1971.

3.  Contact JSRRC, or take whatever other appropriate action is necessary, to determine whether, in light of the December 2009 EPA article, the Veteran was exposed to herbicides (specifically Agent Orange) or other toxic chemicals while stationed Anderson Air Force Base in Guam from October 1969 to April 1971.  As to all Federal records, if any cannot be obtained, a memorandum of unavailability should be generated, and a copy of this memorandum should be sent to the Veteran and associated with the file.

4.  After the above development, return the claims file to the May 2013 VA examiner, or if that examiner is not available, another examiner of appropriate knowledge and expertise.  The claims file and a copy of this remand must be provided to the examiner.  In light of the evidence of record, including the Veteran's medical history and the December 2009 EPA article and any other records obtained in further development, the examiner should provide a clarifying opinion:

a) With respect to the statement that: "The Veteran, at least as likely as not, would, at least as likely as not, at most possibly have minimal contact with [Agent Orange] or other chemicals that adhered to  the air craft in-flight from RVN.  I conclude, at least as likely as not, the Veteran had less exposure to AO than those in operation Ranch Hand.  I, therefore, conclude, at least as likely as not, given the operation Ranch Hand airmen had no increased disease, the Veteran's prostate cancer is less likely as not related to possible AO exposure."  

Specifically, the examiner should state whether this means that the Veteran was exposed to Agent Orange in any amount, and whether such amount at least as likely as not (a 50 percent probability or more) caused prostate cancer.

b) Whether it is at least as likely as not that exposure to arsenic or any other toxic chemical listed in the December 2009 EPA article would cause the Veteran's prostate cancer.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



